
	

113 HR 4931 IH: Angel Tax Credit Act
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4931
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Chabot (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a credit against income tax for equity
			 investments by angel investors.
	
	
		1.Short titleThis Act may be cited as the Angel Tax Credit Act.
		2.Angel investment tax credit
			(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					30E.Angel investment tax credit
						(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an
			 amount equal to 25 percent of the qualified equity investments made by a
			 qualified investor during the taxable year.
						(b)LimitationThe amount of the credit allowed under subsection (a) for any taxpayer for any taxable year shall
			 not exceed $250,000.
						(c)Qualified equity investmentFor purposes of this section—
							(1)In generalThe term qualified equity investment means any equity investment in a qualifying business entity if—
								(A)the aggregate amount of such investments made by the taxpayer during the taxable year is $25,000 or
			 more,
								(B)such investment is acquired by the taxpayer at its original issue (directly or through an
			 underwriter) solely in exchange for cash, and
								(C)such investment is designated for purposes of this section by the qualifying business entity.
								(2)Equity investmentThe term equity investment means—
								(A)any form of equity, including a general or limited partnership interest, common stock, preferred
			 stock (other than nonqualified preferred stock as defined in section
			 351(g)(2)), with or without voting rights, without regard to seniority
			 position and whether or not convertible into common stock or any form of
			 subordinate or convertible debt, or both, with warrants or other means of
			 equity conversion, and
								(B)any capital interest in an entity which is a partnership.
								(3)RedemptionsA rule similar to the rule of section 1202(c)(3) shall apply for purposes of this subsection.
							(d)Qualifying business entityFor purposes of this section—
							(1)In generalThe term qualifying business entity means any domestic corporation or partnership if such corporation or partnership—
								(A)has its headquarters in the United States,
								(B)has gross revenues for the taxable year preceding the date of the qualified equity investment of
			 less than $1,000,000,
								(C)employs less than 25 full-time equivalent employees as of the date of such investment,
								(D)has been in existence for less than 7 years as of the date of the qualified equity investment,
								(E)has more than 50 percent of the employees performing substantially all of their services in the
			 United States as of the date of such investment,
								(F)is engaged in a high technology trade or business related to—
									(i)advanced materials, nano­tech­nol­o­gy, or precision manufacturing,
									(ii)aerospace, aeronautics, or defense,
									(iii)biotechnology or phar­ma­ceu­ti­cals,
									(iv)electronics, semiconductors, software, or computer technology,
									(v)energy, environment, or clean technologies,
									(vi)forest products or agriculture,
									(vii)information technology, communication technology, digital media, or photonics,
									(viii)life sciences or medical sci­ences,
									(ix)marine technology or aqua­cul­ture,
									(x)transportation, or
									(xi)any other high technology trade or business, as determined by the Secretary of the Treasury, and
									(G)has equity investments designated for purposes of this paragraph.
								(2)Designation of equity investmentsFor purposes of paragraph (1)(G), an equity investment shall not be treated as designated if such
			 designation would result in the aggregate amount which may be taken into
			 account under this section with respect to equity investments in such
			 corporation or partnership exceeds $2,000,000, taking into account the
			 total amount of all qualified equity investments made by all taxpayers for
			 the taxable year and all preceding taxable years.
							(e)Qualified investorFor purposes of this section—
							(1)In generalThe term qualified investor means an accredited investor, as defined by the Securities and Exchange Commission.
							(2)ExclusionThe term qualified investor does not include—
								(A)a person controlling at least 50 percent of the qualifying business entity,
								(B)any venture capital fund (within the meaning of section 203(l) of the Investment Advisers Act of
			 1940 (15 U.S.C. 80b–3(l))), or
								(C)any bank, savings association, loan association, trust company, insurance company, or similar
			 entity whose business activities include making similar investments to
			 investments of a venture capital fund (as so defined).
								(f)National limitation on amount of investments designated
							(1)In generalThere is an angel investment tax credit limitation of $500,000,000 for each of calendar years 2013
			 through 2017.
							(2)Allocation of limitationThe limitation under paragraph (1) shall be allocated by the Secretary among qualified small
			 business entities selected by the Secretary.
							(3)Carryover of unused limitationIf the angel investment tax credit limitation for any calendar year exceeds the aggregate amount
			 allocated under paragraph (2) for such year, such limitation for the
			 succeeding calendar year shall be increased by the amount of such excess.
			 No amount may be carried under the preceding sentence to any calendar year
			 after 2022.
							(g)Application with other credits
							(1)Business credit treated as part of general business creditExcept as provided in paragraph (2), the credit which would be allowed under subsection (a) for any
			 taxable year (determined without regard to this subsection) shall be
			 treated as a credit listed in section 38(b) for such taxable year (and not
			 allowed under subsection (a)).
							(2)Personal credit
								(A)In generalIn the case of an individual who elects the application of this paragraph, for purposes of this
			 title, the credit allowed under subsection (a) for any taxable year
			 (determined after application of paragraph (1)) shall be treated as a
			 credit allowable under subpart A for such taxable year.
								(B)Carryforward of unused creditIf the credit allowable under subsection (a) by reason of subparagraph (A) exceeds the limitation
			 imposed by section 26(a) for such taxable year, reduced by the sum of the
			 credits allowable under subpart A (other than this section) for such
			 taxable year, such excess shall be carried to each of the succeeding 20
			 taxable years to the extent that such unused credit may not be taken into
			 account under subsection (a) by reason of subparagraph (A) for a prior
			 taxable year because of such limitation.
								(h)Special rules
							(1)Related partiesFor purposes of this section—
								(A)In generalAll related persons shall be treated as 1 person.
								(B)Related personsA person shall be treated as related to another person if—
									(i)the relationship between such persons would result in the disallowance of losses under section 267
			 or 707(b), or
									(ii)for purposes of subsection (e), the person is an individual who is the spouse of a lineal
			 descendant of an individual described in subsection (e)(2)(A).
									(2)BasisFor purposes of this subtitle, the basis of any investment with respect to which a credit is
			 allowable under this section shall be reduced by the amount of such credit
			 so allowed. This subsection shall not apply for purposes of sections 1202,
			 1397B, and 1400B.
							(3)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable
			 under subsection (a) with respect to any qualified equity investment which
			 is held by the taxpayer less than 3 years, except that no benefit shall be
			 recaptured in the case of—
								(A)transfer of such investment by reason of the death of the taxpayer,
								(B)transfer between spouses,
								(C)transfer incident to the divorce (as defined in section 1041) of such taxpayer, or
								(D)a transaction to which section 381(a) applies (relating to certain acquisitions of the assets of
			 one corporation by another corporation).
								(i)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out this section,
			 including regulations—
							(1)which prevent the abuse of the purposes of this section,
							(2)which impose appropriate reporting requirements, and
							(3)which apply the provisions of this section to newly formed entities..
			(b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (35), by striking plus;
				(2)in paragraph (36), by striking the period at the end and inserting , plus; and
				(3)by adding at the end the following new paragraph:
					
						(37)the portion of the angel investment tax credit to which section 30E(g)(1) applies..
				(c)Conforming amendments
				(1)Section 1016(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by inserting after paragraph (37) the following new paragraph:
					
						(38)to the extent provided in section 30E(h)(2)..
				(2)The table of sections for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 30E. Angel investment tax credit..
				(d)Effective dateThe amendments made by this section shall apply to investments made after December 31, 2013, in
			 taxable years ending after such date.
			
